Title: General Orders, 25 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 25th 1776.
Parole Abington.Countersign Bedford.


Care to be taken in future, that the Provost Marshal’s Guard be properly officered, there having been a Complaint made on that head.
Henry Davis tried for “Desertion” is sentenced to receive Twenty Lashes: Patrick Lyons for “Drunkenness and sleeping on his post,” Thirty Lashes.
It is with inexpressible concern, the General sees Soldiers fighting in the Cause of Liberty, and their Country, committing Crimes most destructive to the army, and which in all other Armies are punished with Death—what a shame and reproach will it be if Soldiers fighting to enslave us, for two pence, or three pence a day, should be more regular, watchful and sober, than Men who are contending for every thing that is dear and valuable in life.
The Honorable Continental Congress, in consideration of the Serjeant Majors, Quarter Master Serjeant’s, Drum and Fife Majors, not having pay adequate to their Service, and hoping it will excite them to Vigilance and Industry, have been pleased to increase the pay of them, officers having no other appointment One Dollar ⅌ Month, to commence the 16th Inst.
Those Soldiers who have entered on board the Row Galley, commanded by  Cook, are to repair immediately on board, and the officers of the Regiment to which they respectively belong, are to forward them as much as possible, as the service is of the most important kind.
Peter Gusdon Esqr: is appointed Major of Brigade to Brigadier General Heard, and is to be obeyed and respected as such.
